Exhibit 10.2

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

This FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is made and
entered into as of the 7th day of March, 2006, by and between Autobytel Inc., a
Delaware corporation (the “Company”), and Richard Post (the “Executive”).

RECITALS

WHEREAS, the Company and the Executive entered into an Employment Agreement,
dated as of April 27, 2005, whereby the Executive was engaged as the Company’s
Chief Executive Officer and President (the “Employment Agreement”).

WHEREAS, pursuant to the terms of the Employment Agreement, the Company has
extended the Term of the Executive’s employment to April 27, 2007, unless
earlier terminated on a monthly anniversary date by the Company or the Executive
upon thirty (30) or sixty (60) days’ prior written notice, respectively.

WHEREAS, on March 1, 2006 the Company entered into an employment agreement with
James Riesenbach for the position of Chief Executive Officer and President,
effective March 20, 2006 (the “Riesenbach Agreement”).

WHEREAS, the Company and the Executive desire to amend the Employment Agreement
to provide for a change in employment status of the Executive in connection with
the contemplated commencement of employment by James Riesenbach at the Company
pursuant to the Riesenbach Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual agreements contained herein, and
with reference to the above recitals, the parties hereby agree as follows:

1. Amendment to Article 1 of the Employment Agreement. Article 1 of the
Employment Agreement is hereby amended by deleting the text thereof in its
entirety and inserting in lieu thereof the following:

ARTICLE 1

TERM OF EMPLOYMENT

The Company hereby employs the Executive as an employee of the Company, and the
Executive hereby accepts such employment by the Company, for a period commencing
on the date hereof and expiring on the first to occur of (a) the termination of
the Executive’s employment pursuant to Article 6, and (b) April 27, 2007. If the
Riesenbach Commencement (as defined below) does not occur, the Executive may
upon sixty (60) days’ prior written notice to the Company resign his position as
Chief Executive Officer and President and all other officer titles he holds with
the Company and all officer positions and directorships he holds with all of its
subsidiaries (a “Voluntary Change in Status”) or the Company may cause an
Involuntary



--------------------------------------------------------------------------------

Change in Status (as defined and provided in Section 6.1). In either of these
events the term shall automatically extend to April 27, 2008 unless earlier
terminated by the Company for Cause (as defined below) or by the Executive under
Section 6.2. In addition, the Executive shall no longer be employed on a
full-time basis but shall thereafter be employed on a part-time basis. As used
herein, “Cause” means (A) the willful misappropriation by the Executive of the
funds or property of the Company or its affiliates for personal gain, (B) the
commission by the Executive of any willful act, or gross negligence, which
materially injures, or could reasonably be expected to materially injure, the
reputation, business or business relationships of the Company and its
affiliates, (C) the commission by the Executive of a felony or other crime
involving moral turpitude, or (D) the Executive’s continued willful and material
breach of his obligations under this Agreement, in the case of this clause
(D) after written notice to the Executive from the Company of such failure and
such failure not having been cured by the Executive within thirty (30) days of
such notice. In the event of a Voluntary Change in Status or an Involuntary
Change in Status, the Executive shall no longer be entitled to a Base Salary
under Section 3.1 or a Bonus under Section 3.2 of this Agreement in respect of
service performed subsequent to such date but shall be compensated at the rate
of an annual salary of one thousand dollars ($1,000) per day for each day
worked, prorated for partial days worked, subject to withholding under
Section 3.3. The Company shall pay the Executive for at least one full day of
work in each month during the Term. During such part-time employment the
Executive shall not be entitled to any benefits to which he may otherwise be
entitled pursuant to Articles 4 or 5 of this Agreement (except for Section 5.2
which shall survive), though the Executive shall be entitled to reimbursement
for all travel and other business expenses incurred by the Executive in
connection with such employment provided the Executive provides to the Company
adequate documentation for such expenses for purposes of tax deductibility. The
period of time during which the Executive is employed by the Company pursuant to
this Agreement, commencing on the date of this Agreement and ending on the date
the term of this Agreement expires, is hereinafter referred to as the “Term.”

In the event Mr. James Riesenbach commences employment (the “Riesenbach
Commencement”) with the Company as its President and Chief Executive Officer
pursuant to the Riesenbach Agreement:

A. the term of the Executive’s employment shall extend for an additional twelve
(12) months and terminate on April 27, 2008; provided that the Executive may
terminate the Term for any reason upon at least thirty (30) days’ prior written
notice to the Company and the Company may terminate the Term for Cause upon at
least thirty (30) days’ prior written notice to the Executive. During the period
from March 20, 2006 until the termination of the Term of employment by the
Executive with the Company, the Executive shall provide advisory services to the
Chief Executive Officer of the Company and to the Board of Directors as may be
reasonably requested by either of them (taking into account the Executive’s
other commitments); and

B. the Executive shall not have to work in Irvine, California past April 7, 2006
but shall make himself available to the Company as reasonably requested by the
Chief Executive Officer and President of the Company. The Executive shall remain
a full-time employee until April 7, 2006 and thereafter will become a part-time
employee of the Company. In such circumstance, the Executive’s Base Salary shall
be eliminated subsequent to April 7,

 

2



--------------------------------------------------------------------------------

2006 and in lieu thereof the Executive shall be compensated through the
remainder of the Term at a rate of $1,000 per day for each day worked, pro-rated
for partial days worked subject to withholding as provided in Section 3.3, the
Company shall have no further obligation under Sections 3.1 or 3.2 or Articles 4
or 5 (except for Section 5.2 which shall survive) for services performed
subsequent to such date, and the Company shall reimburse the Executive for all
travel and other business expenses incurred by the Executive in connection with
such employment provided the Executive provides to the Company adequate
documentation for such expenses for purposes of tax deduction. In addition the
Company shall pay the Executive for at least one full day of work in each month
during the Term once the Executive becomes a part-time employee of the Company.

2. Amendment to Article 2.1 of the Employment Agreement. If the Riesenbach
Commencement occurs, or in the event of a Voluntary Change in Status or an
Involuntary Change in Status, then Article 2 of the Employment Agreement shall
be deleted in its entirety and inserted therefor:

ARTICLE 2

DUTIES AND OBLIGATIONS

During the Term, the Executive shall be employed as an employee of the Company
and shall provide advice to the Chief Executive Officer of the Company and the
Board of Directors of the Company as reasonably requested by either of them
(taking into account the Executive’s other commitments).

3. Bonuses. If the Riesenbach Commencement occurs then as full payment of all
bonuses due to the Executive under Section 3.2 of the Employment Agreement,
(i) the Executive hereby accepts for 2005 the amount allocated to his position
under the bonus schedule reviewed by the Compensation Committee of the Board in
respect of 2005 and (ii) the Executive hereby accepts for 2006 an amount equal
to the Target bonus for his position for 2006 multiplied by a fraction where the
numerator is equal to the number of days in 2006 up to and through the last day
worked by the Executive in 2006, but in no event beyond April 7, 2006, and the
denominator is equal to 365. The Bonus in respect of 2005 shall in any event be
paid at the same time as bonuses generally are paid to the Company’s senior
executives in respect of such year, and, in the event the Riesenbach
Commencement occurs, the Bonus in respect of 2006 shall be paid promptly after
April 7, 2006. The Executive hereby waives any additional bonus due in respect
of 2006 under Sections 3.2, 6.1 and 6.2, or otherwise and shall no longer be
eligible for any other bonus as an employee in any subsequent period. If the
Riesenbach Commencement does not occur, Bonuses shall continue to be paid to the
Executive in accordance with Section 3.2 of the Employment Agreement.

4. Amendment to Change of Control Provision.

(a) If the Riesenbach Commencement does not occur then Section 3.5 shall be
deleted in its entirety and the following shall be inserted therefor:

3.5 CHANGE OF CONTROL. Notwithstanding Article 1 above, in the event of a Change
of Control (as defined in Section 3.6) of the Company (a) during the Term while
the

 

3



--------------------------------------------------------------------------------

Executive remains employed by the Company as its Chief Executive Officer and
President, or (b) at any time during the six (6) month period following the last
date that the Executive serves as the Company’s Chief Executive Officer and
President, the Company shall pay to the Executive, concurrently with the
consummation of such Change of Control, a lump sum amount equal to two (2) times
the sum of the Executive’s annual Base Salary plus the Bonus (at the Target
level).

(b) If the Riesenbach Commencement occurs then Section 3.5 will be deleted in
its entirety and inserted therefor:

3.5 CHANGE OF CONTROL. Notwithstanding Article 1 above, in the event of a Change
of Control (as defined in Section 3.6) of the Company within six (6) months of
April 7, 2006, the Company shall pay to the Executive, concurrently with the
consummation of such Change of Control, a lump sum amount equal to two (2) times
the sum of the Executive’s annual Base Salary plus the Bonus (at the Target
level); provided, however, that in the event any such Change of Control occurs
subsequent to the Executive becoming employed on a part-time basis as provided
in Article 1 above, the provisions of this Section 3.5 shall apply for the six
(6) month period following the date on which the Executive becomes a part-time
employee of the Company.

5. Grant of Options. If the Riesenbach Commencement does not occur, then for
each full one month period of the Executive’s employment under the Employment
Agreement, as amended hereby, subsequent to April 27, 2006, the Executive shall
be granted an option to purchase 16,667 shares, pursuant to the Company’s option
plan, priced on the first day of each full one month period, which option shall
vest at the end of the full month period to which it relates assuming the
Executive remains an employee of the Company through such date. These options
shall be exercisable for two (2) years following the Executive’s termination of
employment except if he is terminated by the Company for “Cause” in which event
the option exercise period will expire.

6. Amendment to Article 6 of the Employment Agreement. Article 6 of the
Employment Agreement shall be amended by deleting the text of Sections 6.1 and
6.2 in their entirety and the following shall be inserted therefor:

6.1 CHANGE IN STATUS BY THE COMPANY. The Company may, subsequent to March 20,
2006 and during the Term, upon thirty (30) days prior written notice, remove the
Executive from his position as an officer of the Company and as an officer
and/or director of its subsidiaries and change his status from that of full-time
employee to part-time employee (collectively, an “Involuntary Change in Status”)
for any reason or no reason by delivering written notice thereof to the
Executive, and in such event, except as set forth in the proviso to this
Section 6.1, neither party shall have any rights or obligations under Sections
3.1 and 3.2, or Articles 4 and 5; provided, however, that the Company shall pay
to the Executive no later than thirty (30) days after such Involuntary Change in
Status any amount due and owing as of the date of the Involuntary Change in
Status pursuant to Sections 3.1 and 3.2 (including a Bonus (at the Target level)
for the year in which the Involuntary Change in Status occurs prorated to the
date of the Involuntary Change in Status) and Articles 4 and 5 (subject in each
case to Section 3.3),

 

4



--------------------------------------------------------------------------------

and the remaining provisions of this Agreement shall remain in full force and
effect in accordance with their terms.

6.2 TERMINATION BY THE EXECUTIVE. At any time during the Term, upon sixty
(60) days’ prior written notice, the Executive may terminate his employment
under this Agreement and resign as an employee of the Company for any reason or
no reason by delivering written notice thereof to the Company, and in such
event, except as set forth in the next two sentences of this Section 6.2,
neither party shall have any rights or obligations under Article 2, Sections 3.1
and 3.2, or Articles 4 and 5. In the event the Executive terminates his
employment under this Agreement prior to a Voluntary Change in Status or an
Involuntary Change in Status, then (a) the Company shall pay the Executive any
amount due and owing as of the termination date pursuant to Section 3.1 and
Section 3.2 and Articles 4 and 5 (subject, in each case, to Section 3.3), and
(b) the remaining provisions of this Agreement shall remain in full force and
effect in accordance with their terms. In the event the Executive terminates his
employment under this Agreement subsequent to a Voluntary Change in Status or an
Involuntary Change in Status, then the Company shall pay the Executive any
amounts due through the termination date in respect of the Executive’s then
annual salary and as reimbursement for out-of-pocket expenses properly incurred
during the Term that have not yet been reimbursed.

7. Director’s Fees and Stock Grants. If the Executive becomes a part-time
employee of the Company as contemplated by this Amendment then the Executive
shall be entitled in his capacity and during his term of service as a member of
the Board of Directors of the Company to all fees and stock and options grants
he would otherwise be entitled to as a director had he not been a part-time
employee of the Company.

8. Office Space. During the Term the Company shall make available to the
Executive the office space it currently leases in Denver, Colorado (or an
equivalent office space in Denver, Colorado) for use in connection with his
employment by the Company.

9. Full Force and Effect. Except as amended or otherwise modified by Sections 1
through 8 above, the Employment Agreement remains in full force and effect.

10. Governing Law. This Amendment shall be construed, interpreted and governed
by the laws of the Sate of California, without giving effect to the principles
of conflict of laws thereof.

11. Notices. Any notice given in connection with this Amendment shall be made in
writing and shall be considered effected if delivered in accordance with the
provisions of Section 9.4 of the Employment Agreement, as if such notice had
been given in connection therewith.

12. Counterparts. This Amendment may be executed in counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same instrument.

13. Definitions. All capitalized terms used and not otherwise defined herein
shall have the meanings ascribed to such terms in the Employment Agreement.

 

5



--------------------------------------------------------------------------------

[Signature page follows]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

AUTOBYTEL INC.

By:  

/s/    Michael Fuchs        

Name:

 

Michael Fuchs

Title:

 

Chairman

RICHARD POST

/s/    Richard Post         

   

 

7